Stephens, J.
1. A failure by a creditor to place on record within the time required by law a promissory note payable to him for the purchase-money of property sold and delivered, which note contains a retention of title to the property by the creditor as security for the debt, is such an act as will discharge a surety on the note. Failure to record the instrument within the time required by law is such an act of omission as may destroy the creditor’s lien upon the property and thereby increase the surety’s risk. Civil Code (1910), § 3544; Toomer v. Dickerson, 37 Ga. 428; Cloud v. Scarborough, 3 Ga. App. 7 (59 S. E. 202), and eases cited.
2. There being evidence to establish the above facts, and also to authorize the inference that the defendant was a surety upon the note sued on, it was not error to overrule the plaintiff’s motion for a new trial.

Judgment affirmed.

Jenkins, P. J., and Hill, J., concur.